DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed 11/2/21  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. U.S. Pub. 2013/0224628.
With respect to claim 19, method comprising (i) providing a cathode [0038], (ii) providing an anode [0038], (iii) disposing a solid electrolyte disposed over the anode layer (electrolyte 13 interposed between electrodes 11 & 14; Fig. 3; [0108]),  and (iv) a functional layer disposed between the cathode and the solid electrolyte (functional layer is coated and annealed on the electrolyte; [0087]), disposing a cathode layer over the functional layer (functional layer is coated and annealed on the electrolyte; [0087]));.  Examiner’s Note: the electrolyte being coated with a functional layer and the electrodes of opposing polarity on the electrolyte satisfy the disposition.   With respect to claim 23, the functional layer comprises at least one of cobalt-doped gadolinium-doped ceria or cobalt-doped samarium-doped ceria (CDG; [0136]).  With respect to claim 24, a thickness of the functional layer ranges from approximately 1 µm to approximately 10 µm (2µm to 10µm; [0126]). With respect to claim 25, the functional layer comprises at least one of cobalt at a composition ranging from approximately 0.5 mol% to 5 mol% [0060] & [0136]. With respect to claim 26-27, the solid electrolyte can be free of cobalt by comprising yttria-stabilized zirconia or Scandia-stabilized zirconia [0125]. With respect to claims 28-29, the composition of the functional layer (CDG; [0136]) is different from a composition of the anode layer (nickel oxide; [0127]). With respect to claim 30, the anode layer comprises a composite comprising nickel and yttria-stabilized zirconia (Ni/YSZ; [0127]).
Although MOON teaches a thickness of the functional layer ranging from approximately 1 µm to approximately 10 µm (2µm to 10µm; [0126]), the reference does not specifically disclose selecting the thickness of a functional layer based at least in part on an  intended temperature of operation of the fuel cell (claim 19); the thickness of the functional layer is selected as 5 pm or less when the intended temperature of operation is less than 550°C (claim 20); the thickness of the functional layer is selected as 5 pm or greater when the intended temperature of operation is greater than 550°C (claim 21); (i) the thickness of the functional layer is selected as 5 pm or less when the intended temperature of operation is less than 550°C, and (ii) the thickness of the functional layer is selected as 5 pm or greater when the intended temperature of operation is greater than 5500C (claim 22). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selecting the thickness of a functional layer based at least in part on an  intended temperature of operation of the fuel cell for the solid oxide fuel cell of MOON, as it is well known to select thickness, size and various characteristics of materials to withstand and properly perform in the intense high temperature environments of fuel cells. The skilled artisan recognizes temperature performance of materials including size, thickness and conductivity would be considered in fuel cell design. that Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the thickness of the functional layer being selected as 5 pm or less when the intended temperature of operation is less than 550°C (claim 20); the thickness of the functional layer being selected as 5 pm or greater when the intended temperature of operation is greater than 550°C (claim 21); (i) the thickness of the functional layer being selected as 5 pm or less when the intended temperature of operation is less than 550°C, and (ii) the thickness of the functional layer is selected as 5 pm or greater when the intended temperature of operation is greater than 5500C (claim 22), would have been obvious for thickness selection of the functional layer in the solid oxide fuel cell of MOON, as it is well known to select thickness, size and various characteristics of materials to withstand and properly perform in the intense high temperature environments of fuel cells. The skilled artisan recognizes temperature performance of materials including size, thickness and conductivity would be considered in fuel cell design. that Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722